Appellate Case: 21-4085     Document: 010110779860       Date Filed: 12/09/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       December 9, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-4085
                                                  (D.C. Nos. 2:20-CV-00777-DBB &
  SCOTT RAY BISHOP,                                    2:16-CR-00662-DBB-1)
                                                               (D. Utah)
        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       A jury convicted Scott Ray Bishop of one count of Unlawfully Engaging in the

 Business of Manufacturing Machineguns, in violation of 26 U.S.C. § 5861(a), and

 one count of Illegal Possession and Transfer of Machineguns, in violation of

 18 U.S.C. § 922(o). The district court sentenced him to 33 months’ imprisonment,

 followed by 36 months’ supervised release. We affirmed his conviction. United

 States v. Bishop, 926 F.3d 621, 633 (10th Cir. 2019).



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4085     Document: 010110779860         Date Filed: 12/09/2022       Page: 2



       Mr. Bishop then filed with the district court a pro se motion to vacate, set

 aside, or correct his sentence under 28 U.S.C. § 2255. The district court denied his

 motion and denied him a certificate of appealability (COA). He appealed, and we

 granted a COA on the following issues:

       (1) Whether Mr. Bishop voluntarily, knowingly, and intelligently waived
       his right to counsel at trial.
       (2) Whether Mr. Bishop’s counsel on direct appeal provided ineffective
       assistance of counsel by failing to raise the issue of whether he voluntarily,
       knowingly, and intelligently waived his right to counsel at trial.
       We appointed counsel for Mr. Bishop, who has ably briefed these issues on his

 behalf.1 Upon consideration, we affirm the district court’s judgment.

                                     BACKGROUND

       1. The Faretta Hearing

       In Faretta v. California, 422 U.S. 806 (1975), the Supreme Court held that a

 defendant in a state criminal trial has the right to represent himself, which he may

 exercise by voluntarily and intelligently waiving his right to counsel. See id. at

 835-36. Prior to trial, Mr. Bishop’s appointed counsel filed a motion for a Faretta

 hearing, to ensure that Mr. Bishop’s waiver of counsel was knowing and intelligent.



       1
           Mr. Bishop has also sought a COA on a third issue:

       Defendant was denied his Sixth Amendment Constitutional Right to
       Assistance of Counsel when his court-appointed Counsel failed to
       investigate witnesses, failed to investigate the only viable defense available
       to Defendant, and failed to take seriously Defendant’s claim of actual
       innocence.
 COA Appl. at 5. We deny a COA concerning that issue.
                                             2
Appellate Case: 21-4085     Document: 010110779860       Date Filed: 12/09/2022      Page: 3



 The district court held the requested hearing about a month before the scheduled trial

 date.

         The district court first confirmed that Mr. Bishop desired to represent himself

 in the upcoming trial. It then asked him if counsel had explained the disadvantages

 to representing himself. He responded that he “belie[ved] they ha[d] been very clear

 about them.” R., Vol. 3 at 4. The district court then inquired why Mr. Bishop

 wanted to handle his own defense. He responded,

         Your Honor, I believe that I have the ability and maybe the more clear
         vision of my defense and how I would like to proceed on that. My counsel
         have been great. They have been very good to work with, but I think there
         are things that I would like to present that I am not sure that they can
         present in the way that I would like to.
 Id.

         The district court informed Mr. Bishop he would be required to comply with

 court rules at trial, including the rules of procedure and the rules of evidence, and

 that this could put him at a disadvantage because he is not a trained lawyer. It asked

 him if he understood the disadvantages these procedures posed for someone

 representing himself who is not familiar with them, to which Mr. Bishop responded,

 “I believe I do, Your Honor.” Id.

         The district court turned to Mr. Bishop’s background. Mr. Bishop informed

 the court that his only background in the law was from “personal study.” Id. at 5. He

 also said he had been through a jury trial once before about five or six years

 previously, where he represented himself as a defendant in a state-court

 traffic-offense trial and the jury acquitted him.

                                             3
Appellate Case: 21-4085    Document: 010110779860       Date Filed: 12/09/2022       Page: 4



       The district court asked whether Mr. Bishop felt he had “studied this issue

 enough to believe that [he was] knowingly and intelligently forgoing the benefits of

 counsel,” to which Mr. Bishop responded, “Yes.” Id. at 6. In response to further

 questions Mr. Bishop told the court he was in good mental and physical health and

 understood the nature of the charges against him.

       The district court next identified the two charges alleged in the indictment, but

 it did not specify the elements of those charges. It did ask Mr. Bishop whether he

 understood the elements of the charges and the nature of the government’s burden of

 proof, to which he responded, “I believe so, Your Honor.” Id. at 7. He also said he

 believed he knew how to give an opening statement and knew how to present a

 closing argument.

       The district court asked Mr. Bishop if he was familiar with Abraham Lincoln’s

 “sage advice” that “only a fool has himself for a client.” Id. at 8. Mr. Bishop said he

 agreed with that opinion. The district court then encouraged him to “reconsider

 having these fine lawyers represent [him],” even though he was “not sure that they

 can present what [he] want[ed] to present the same way that [he felt he could].” Id.

 at 8-9. It acknowledged Mr. Bishop’s right to represent himself, but urged him to

 “think hard about it, because there are a lot of advantages to having a trained lawyer

 whose only job is to do what is in your best interest in representing you before a

 jury.” Id. at 9. Mr. Bishop stated he would like to have his attorneys stay on as

 standby counsel.



                                            4
Appellate Case: 21-4085    Document: 010110779860        Date Filed: 12/09/2022       Page: 5



       The district court asked both defense counsel and the government if they had

 any concerns about Mr. Bishop representing himself. His counsel stated they had

 “been meeting with Mr. Bishop often to prepare for his defense, and we think that he

 has really thought this over.” Id. at 10. They noted his choice went “against maybe

 our advice” but that they “respect[ed] his decision to exercise his right to represent

 himself.” Id. The government stated it was “certainly a dangerous move by the

 defendant,” id., and asked the district court to have Mr. Bishop “indicate for the

 record that he has been represented by competent counsel and understands that they

 are competent lawyers.” Id. at 11. The district court conducted the following

 colloquy on that issue:

       THE COURT: Do you have any concerns about the representation that you
       have received from [counsel] to date?
       MR. BISHOP: No, absolutely not, Your Honor. They have been great.
       THE COURT: Do you feel that you have had sufficient opportunities to
       meet with them and ask them all of the legal questions that you have
       wanted to ask them about this case?
       MR. BISHOP: I do, Your Honor.
       THE COURT: You’re satisfied with their representation of you?
       MR. BISHOP: Yes, Your Honor.
       THE COURT: You just don’t want them to continue?
       MR. BISHOP: Correct, Your Honor.
 Id.
       The parties discussed the logistics of having counsel serve as standby counsel

 for Mr. Bishop, which the court permitted. After the government’s counsel expressed



                                            5
Appellate Case: 21-4085     Document: 010110779860         Date Filed: 12/09/2022      Page: 6



 his opinion that “the Court has fully complied with the Faretta requirements,” id. at

 15, the district court made the following, relevant findings:

        THE COURT: [P]ursuant to the guidance from the United States Supreme
        Court in Faretta versus California, I find that Mr. Bishop is competent to
        represent himself. From my discussion with him today, he appears to
        knowingly and intelligently understand the charges against him, and also
        knowingly and voluntarily wishes to waive his right to have appointed
        counsel and to represent himself in the upcoming trial. I am satisfied that
        he is aware of the dangers and disadvantages of self-representation and that
        he knows what he is doing and that this is his choice and his alone.
        I have warned him against it and I am satisfied that he understands that
        warning and appreciates the pitfalls that may await him in his effort to
        represent himself.
 Id. at 15-16.

                                      DISCUSSION

        For a defendant to effectively exercise his right to self-representation, the

 district court must “assess whether [the] waiver is being made knowingly and

 intelligently,” United States v. Hamett, 961 F.3d 1249, 1255 (10th Cir. 2020). “[T]he

 true test for an intelligent waiver turns not only on the state of the record, but on all

 the circumstances of the case, including the defendant’s age and education, his

 previous experience with criminal trials, and representation by counsel before trial.”

 United States v. Vann, 776 F.3d 746, 763 (10th Cir. 2015) (internal quotation marks

 omitted). The district court’s failure to ensure that a waiver of counsel at trial was

 knowingly and intelligently made is so basic to a fair trial that where such a failure

 has been established, we do not ask whether the error was harmless. See, e.g., United

 States v. Taylor, 113 F.3d 1136, 1144 (10th Cir. 1997); United States v. Allen,

 895 F.2d 1577, 1579-80 & n.1 (10th Cir. 1990).
                                              6
Appellate Case: 21-4085    Document: 010110779860       Date Filed: 12/09/2022      Page: 7



       This court reviews the district court’s decision concerning the validity of the

 waiver de novo and its underlying factual findings for clear error, “indulg[ing] in

 every reasonable presumption against waiver.” Hamett, 961 F.3d at 1255. To

 determine whether a defendant has effectively waived his right to counsel, courts

 apply a two-part test. See id. The court asks first whether the defendant waived his

 right to counsel voluntarily, and second whether the waiver was made knowingly and

 intelligently. See id. Only the second element is at issue here.2 In making this

 second assessment, the “tried-and-true-method” of factual development is for the

 district court “to conduct a thorough and comprehensive formal inquiry of the




       2
          Mr. Bishop argued in his pro se COA application that his waiver was
 involuntary because he was forced to choose between proceeding with incompetent
 counsel or appearing pro se. Appointed counsel has not renewed that argument. In
 any event, it lacks merit. The district court rejected the argument because it
 determined Mr. Bishop had failed to show his counsel was “incompetent.” See
 United States v. Taylor, 183 F.3d 1199, 1203 (10th Cir. 1999) (“[I]f a defendant’s
 counsel is competent and defendant cannot establish good cause entitling him to
 appointment of new counsel, his waiver will be deemed voluntary.”); see also United
 States v. Williamson, 859 F.3d 843, 862 (10th Cir. 2017) (to show an involuntary
 waiver based on a choice between incompetent counsel or appearing pro se, a
 defendant must first “demonstrate[] good cause warranting the appointment of new
 counsel”). Considering the sound reasons the district court gave for rejecting
 Mr. Bishop’s ineffective-assistance claim, we agree. In addition, we note that
 Mr. Bishop’s statements at the Faretta hearing undermine his assertion that he was
 forced into the waiver. At the hearing he stated that he had “the ability and maybe
 the more clear vision of my defense and how I would like to proceed on that.”
 R., Vol. 3 at 4. He said his counsel had been “great” and “very good to work with,”
 but he claimed there were “things that I would like to present that I am not sure that
 they can present in the way that I would like to.” Id. He also acknowledged he was
 “satisfied with their representation” of him but said that he “just [didn’t] want them
 to continue.” Id. at 11.
                                            7
Appellate Case: 21-4085    Document: 010110779860        Date Filed: 12/09/2022    Page: 8



 defendant on the record” through a Faretta hearing. Id. (internal quotation marks

 omitted).

       Although “the knowing and intelligent nature of the waiver of the right to

 counsel turns on the totality of the circumstances,” using a “pragmatic approach,”

 United States v. Hansen, 929 F.3d 1238, 1251 (10th Cir. 2019) (internal quotation

 marks omitted), we have recognized a number of individual factors that bear on that

 totality inquiry, sometimes referred to as the “Von Moltke factors,” see Von Moltke v.

 Gillies, 332 U.S. 708 (1948) (plurality opinion)). Generally, to be valid, a defendant

 must make his waiver with an understanding of “the nature of the charges, the

 statutory offenses included within them, the range of allowable punishments

 thereunder, possible defenses to the charges and circumstances in mitigation thereof,

 and all other facts essential to a broad understanding of the whole matter.” Hansen,

 929 F.3d at 1250 (emphasis and internal quotation marks omitted); see also Von

 Moltke, 332 U.S. at 724. That said, our focus is on whether the defendant knowingly

 waived the right to counsel based on the totality of the circumstances, not on rote

 satisfaction of each of the Von Moltke factors. See Hansen, 929 F.3d at 1251, 1253-

 54. And even in the absence of an adequate colloquy, there may be “case-specific

 factors” that permit us to conclude that the waiver was knowing and intelligent when

 the defendant made it. Hamett, 961 F.3d at 1260.

       Mr. Bishop challenges the sufficiency of the district court’s inquiry, both in

 general and relating to specific relevant factors. Because the district court’s inquiry

 was sufficient and because the colloquy in its totality and the surrounding facts and

                                            8
Appellate Case: 21-4085    Document: 010110779860       Date Filed: 12/09/2022     Page: 9



 circumstances established that Mr. Bishop made a knowing and intelligent waiver of

 his right to counsel, we affirm.

       1. Obligation to Comply with Court Rules

       Although he acknowledges that the district court told him he would need to

 comply with its rules and procedures, and that he would be at a disadvantage because

 he had not been trained concerning those procedures, Mr. Bishop contends this

 general warning was insufficient to ensure a knowing and intelligent waiver. He

 argues the district court never confirmed that he understood the court’s procedural

 rules, that he would be required to comply with them, that they would not be relaxed

 for his benefit, and that the court would not help him to comply with them. Our

 review, however, persuades us that the district court adequately explored this factor.

       Mr. Bishop points to an ambiguity in his response to the court’s inquiry about

 his responsibility to comply with court rules. The court first asked him whether he

 was aware that he would be required to comply with the court rules. Before he

 answered that question, it then asked him whether he understood the disadvantages

 that the rules pose to someone who represents himself and is not trained in those

 procedures. Mr. Bishop responded, “I believe I do, Your Honor.” R., Vol. 3 at 4.3


       3
         Mr. Bishop answered several questions at the Faretta hearing with “I believe
 I do” or an equivalent expression. In his pro se COA application, he argued these
 responses did not establish his understanding because “‘I do’ and ‘I believe so’ are
 not functional equivalents.” COA Appl. at 11. His counseled briefs appear to renew
 this argument. See, e.g., Aplt. Opening Br. at 24; Aplt. Reply Br. at 6. But the
 argument lacks merit. Admittedly, on a cold record, a response of “I believe I do”
 could be deemed ambiguous. If pronounced with determination, it could represent a
 strongly affirmative response, but if pronounced with trepidation or uncertainty, it
                                            9
Appellate Case: 21-4085     Document: 010110779860         Date Filed: 12/09/2022     Page: 10



        Mr. Bishop argues he never answered the first question, and therefore never

  demonstrated he understood his need to comply with court rules. But the clear

  import of his response to both questions was affirmative. The questions were

  interrelated, in fact, because court rules pose little disadvantage to a defendant if he

  is not required to follow them.

        Next, contrary to Mr. Bishop’s contention that the district court gave him only

  general advisements about the rules he would have to follow, the court referred

  specifically to the rules of procedure and the rules of evidence. Mr. Bishop cites

  United States v. Hamett for the proposition that “general warnings” of the dangers of

  self-representation do not establish a knowing and intelligent waiver, see 961 F.3d at

  1259. Hamett cited Hansen’s discussion of the need to adequately advise the

  defendant of his obligation to adhere to the federal rules, see id., and the facts in

  Hansen actually provide a useful point of comparison with this case.

        In Hansen, the district court asked the defendant if he understood “that in a

  legal proceeding there are rules that the court will follow and will require that all of


  could indicate just the opposite. But the district court, and not this court, was the
  proper court to determine whether such an ambiguity existed, based on its
  observations of Mr. Bishop’s demeanor, tone, and credibility. The district court did
  not find any such ambiguity, see R., Vol. 3 at 15-16 (district court findings), and
  Mr. Bishop points to nothing to suggest one beyond the cold record. Cf. generally
  Lough v. Brunswick Corp., 103 F.3d 1517, 1534 n.9 (Fed. Cir. 1997) (Rader, J.,
  dissenting from denial of en banc rehearing) (“What does a witness mean by the
  answer, ‘I believe so.’ Is this assent to the proposition? Is this an expression of
  doubt in the proposition? . . . An appellate tribunal is simply not equipped in time or
  tools to unlock the mysteries of [a statement like] ‘I believe so.’[]” (internal
  quotation marks omitted.) Therefore our system assigns such issues to the finder of
  fact, not an appellate court.).
                                              10
Appellate Case: 21-4085    Document: 010110779860        Date Filed: 12/09/2022      Page: 11



  the parties before the court follow,” to which he responded “Yes.” Hansen, 929 F.3d

  at 1246 (internal quotation marks omitted). But when the court followed up by

  asking him if he understood that he, personally, would be required to comply with the

  rules of procedure and evidence, the defendant answered, “No,” and then he

  continued with a string of irrelevant contentions. Id. (internal quotation marks

  omitted). On appeal, this court noted that if the first “yes” had been the only answer

  given, it might have been sufficient to conclude that the district court adequately

  warned the defendant of his need to comply with court rules. See id. at 1259. The

  problem was with the second, negative answer and the defendant’s irrelevant

  statements that followed it. See id. at 1259-60. But no similar facts are present in

  this case. The colloquy here more closely resembles the first scenario we described

  in Hansen, where the defendant gave only an affirmative answer.

        Mr. Bishop also complains that the district court did not specifically inform

  him that the rules would not be relaxed for his benefit and that he would receive no

  help from the court in following its rules and procedures. But the court made it clear

  to him that he would be at a disadvantage in representing himself because he was not

  a trained lawyer and was not familiar with the rules. It thus adequately conveyed that

  he could not expect to receive its help in following the rules and that they would not

  be relaxed for his benefit. See Hamett, 961 F.3d at 1259 n.5 (noting that “no precise

  litany is prescribed” for this factor (brackets and internal quotation marks omitted)).




                                             11
Appellate Case: 21-4085     Document: 010110779860         Date Filed: 12/09/2022      Page: 12



         2. Nature of the Charges

         The district court described the charges in the indictment and asked

  Mr. Bishop whether he understood the elements of those charges and the

  government’s burden of proof, to which he responded affirmatively. But Mr. Bishop

  contends the district court was required to go further by ensuring he understood the

  statutory definition of a machinegun, which was a key issue at trial. We disagree.

         It is true that “[a] proper Faretta hearing apprises the defendant of . . . all other

  facts essential to a broad understanding of the whole matter.” Id. at 1255 (internal

  quotation marks omitted). And terms used in stating the elements of an offense may

  have specialized or technical definitions that are not readily apparent to a layman.

  But Mr. Bishop fails to show that a court is required to provide a detailed explanation

  of the meaning of statutory terms and to ensure the defendant’s understanding of and

  ability to apply those terms, before concluding that his exercise of the right to defend

  himself is knowing and intelligent. Cf. Faretta, 422 U.S. at 836 (stating defendant’s

  “technical legal knowledge, as such, was not relevant to an assessment of his

  knowing exercise of the right to defend himself”); see also United States v.

  Williamson, 806 F.2d 216, 220 (10th Cir. 1986) (rejecting argument “that a valid

  waiver of counsel requires an explanation of the law of aiding and abetting”). The

  district court’s inquiry was sufficient.

             3. Potential Defenses

         Mr. Bishop argues he was never adequately advised of the possible defenses to

  the charges, including whether his kit matched the federal definition of a

                                              12
Appellate Case: 21-4085    Document: 010110779860        Date Filed: 12/09/2022       Page: 13



  machinegun. Where the “surrounding facts and circumstances . . . permit[] us to

  conclude that the defendant’s waiver was valid,” the waiver may be knowing and

  intelligent “even though the district court did not suggest any defenses.” Hamett,

  961 F.3d at 1259 (internal quotation marks omitted). Among these facts and

  circumstances are the defendant’s “acknowledg[ment] that he understood the nature

  and elements of” the charged crimes. Id. (internal quotation marks omitted).

  Another relevant circumstance arises when the defendant has settled on a specific

  strategy, particularly when he has already resisted alternative strategies proposed by

  counsel. See id. at 1266 (Tymkovich, C.J., dissenting) (“[T]he very fact that [the

  defendant] sought . . . to dismiss appointed counsel over differences in strategy

  suggests to me that he had settled on a strategy and, therefore, a defense and did not

  need to be apprised of others.”). Both these factors are present here. See R., Vol. 3

  at 4, 6-7, 10-11. And Mr. Bishop had also discussed this case in depth with his

  counsel. Under the circumstances, the district court’s failure to advise Mr. Bishop of

  potential defenses does not mean his waiver was not knowing and intelligent.

        4. Possible Punishments

        Mr. Bishop argues the district court did not advise him during the Faretta

  hearing of the penalties he faced. As the district court acknowledged, although

  Mr. Bishop had previously been advised on the record at arraignment of the penalties

  he faced, the trial judge should have reminded Mr. Bishop of this fact during the

  Faretta hearing. See R., Vol. 4 at 88. Given our pragmatic approach, however, we

  cannot say this failure to provide a reminder of these penalties meant that

                                            13
Appellate Case: 21-4085      Document: 010110779860       Date Filed: 12/09/2022      Page: 14



  Mr. Bishop’s waiver was not knowing and intelligent. Mr. Bishop’s reliance on

  Hamett’s requirement that the defendant be “advised and fully aware of the charges

  against him at [the] pivotal time—when he was deciding whether to waive his right to

  counsel and proceed pro se,” 961 F.3d at 1257, is misplaced here. The facts here are

  significantly different than in Hamett. See id. at 1257-58. Here, the district court

  cited specific evidence that Mr. Bishop was previously advised of the maximum

  penalties for his offense and stated he understood them on the record. See R., Vol. 4

  at 88.

           5. Ineffective Assistance of Appellate Counsel

           Because Mr. Bishop’s Faretta-based claim lacks merit, his appellate counsel

  was not ineffective in failing to raise the claim on direct appeal. See Cargle v.

  Mullin, 317 F.3d 1196, 1202 (10th Cir. 2003) (“[O]f course, if the issue is meritless,

  its omission will not constitute deficient performance.”).

                                      CONCLUSION

           The totality of the circumstances demonstrates that Mr. Bishop was aware of

  the dangers and disadvantages of self-representation and voluntarily, knowingly, and

  intelligently elected to represent himself at trial. We therefore affirm the district

  court’s judgment.


                                               Entered for the Court


                                               Gregory A. Phillips
                                               Circuit Judge


                                             14